Citation Nr: 1017730	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness and tingling of the bilateral upper 
extremities.
 
2.  Entitlement to a compensable disability evaluation for 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1986 to April 
2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with any underlying 
disability manifested by his reported numbness and tingling 
of his bilateral upper extremities.

2.  The Veteran's blood pressure readings reflect a diastolic 
blood pressure over 100 unless his hypertension is 
continuously and adequately controlled by medication; 
however, his readings do not reflect diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by numbness of the bilateral upper extremities 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a 10 percent rating for hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the Veteran's service connection claim, VA's 
notice requirements were fulfilled by a letter issued in May 
2006, which was sent prior to the issuance of the August 2006 
rating decision on appeal and which advised the Veteran of 
the criteria for establishing service connection.  With 
regard to the Veteran's increased rating claim, the Board 
notes that the Veteran's claim for a higher rating arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that in 
these circumstances, once notice has been satisfied in 
conjunction with the grant of service connection, additional 
notice is not required under 38 U.S.C.A. § 5103.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification. 

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's service, VA, and private 
treatment records have been obtained, and the Veteran has not 
reported any relevant, obtainable treatment records that are 
not of record.  The Veteran was also afforded VA general, 
hypertension, peripheral nerves, and neurological 
examinations during the instant rating period, and he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.



Service Connection

The Veteran contends that he developed a disability in 
service that is manifested by numbness and tingling of his 
bilateral upper extremities. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009).

The Veteran's service and post-service treatment records 
reflect his complaints of numbness and tingling in his 
bilateral upper extremities.  However, the Veteran has not 
been diagnosed with an underlying disability related to these 
complaints, as relevant diagnostic testing has failed to 
reveal findings that would support such a diagnosis.

Specifically, an electromyography (EMG) study conducted in 
October 2004 (during the Veteran's period of active duty) was 
interpreted to reveal no evidence of ulnar neuropathy and 
some findings which could be indicative of motor neuropathy.  
Further diagnostic testing was suggested to better assess the 
etiology of the Veteran's complaints.  A July 2006 VA 
examination reflects a diagnosis of bilateral numbness and 
tingling in the area of ulnar nerve distribution; however, no 
underlying disability manifested by these subjective 
complaints was diagnosed.  

The Veteran underwent a VA peripheral nerve examination in 
August 2006, during which a physical examination of the 
Veteran confirmed the Veteran's reports of bilateral 
numbness/tingling in the ulnar nerve distribution.  The 
Veteran also underwent nerve conduction studies in 
conjunction with this examination, which revealed minimal 
nonspecific abnormalities.  The examiner found that these 
nerve conduction studies and a physical examination of the 
Veteran produced non-diagnostic findings, and therefore 
diagnosed the Veteran with subjective complaints of numbness 
and tingling of his upper extremities.  

The Veteran's subsequent private and VA treatment records 
reflect the Veteran's continued reports of numbness and 
tingling of his bilateral upper extremities (assessed as 
ulnar nerve symptomatology), and the Veteran's reports were 
occasionally characterized as peripheral neuropathy.  
However, nerve conduction studies ordered in conjunction with 
the Veteran's complaints, including an EMG study conducted in 
June 2007, did not reveal any ulnar nerve impairment, but 
rather revealed mild left carpal tunnel syndrome.

In August 2007, the Veteran underwent a VA examination that 
included an assessment of his reported numbness in his upper 
extremities. After examining the Veteran and reviewing the 
results of nerve conduction studies conducted in November 
2004, July 2006, and June 2007, the examiner diagnosed the 
Veteran with subjective complaints of numbness in both upper 
extremities.  In an October 2008 addendum opinion, the 
examiner noted his interpretation of the Veteran's various 
nerve conduction studies, stating that the November 2004 
nerve conduction velocity (NCV) testing revealed results that 
were non-diagnostic; the July 2006 EMG/NCV testing revealed 
results that were normal; and the June 2007 EMG/NCV testing 
revealed evidence of left carpal tunnel syndrome and normal 
results for the right upper extremity.  Based on these 
results and a physical examination of the Veteran, the 
examiner concluded that there was no objective evidence to 
support a diagnosis of ulnar neuropathy; no objective 
evidence to support a diagnosis of upper extremity 
radiculopathy; evidence of asymptomatic mild left carpal 
tunnel syndrome (specifically noting that the Veteran had 
reported no signs or symptoms of this condition); and 
accordingly concluded that the Veteran has subjective 
bilateral upper sensory neuropathy without objective findings 
to support a diagnosis despite repetitive testing.

Thus, the medical evidence of record fails to reflect that 
the Veteran has been diagnosed with any underlying disability 
that is manifested by his reported bilateral upper extremity 
symptomatology, and absent proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board specifically acknowledges its consideration of the 
lay evidence provided by the Veteran, including the Veteran's 
continuous reports of experiencing numbness and tingling in 
his upper extremities.  Moreover, the Board does not doubt 
the veracity of the Veteran's reported symptomatology nor his 
competency to report experiencing these symptoms.  See Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation 
when no special knowledge or training is required).  However, 
numerous diagnostic testing procedures conducted both during 
and after service have failed to reveal a diagnosable 
disability producing the Veteran's reported symptomatology.  
Based on the evidence of record, the Veteran's reported 
symptoms are indicative of an impairment of ulnar nerve 
distribution; however, no ulnar nerve impairment has been 
detected as reflected by numerous interpretations of the 
nerve conduction studies of record.  

Moreover, the October 2008 VA medical opinion of record also 
conclusively states that there is no objective evidence of 
record to support a finding of upper extremity radiculopathy 
(a finding also confirmed by the Veteran's October 2008 VA 
spinal examination), so as to create a basis for awarding 
service connection for the Veteran's bilateral upper 
extremity symptomatology as secondary to his service-
connected cervical spinal condition.  Furthermore, this VA 
medical opinion clarified that while the Veteran has 
radiological evidence of left carpal tunnel syndrome, he has 
not reported any carpal tunnel syndrome symptomatology and 
thus his reported bilateral upper extremity numbness and 
tingling cannot be attributed to his diagnosed carpal tunnel 
syndrome.

Accordingly, absent proof of a currently diagnosed disability 
manifested by the Veteran's reported symptomatology, a basis 
for granting service connection has not been presented, and 
the Veteran's appeal is denied.


Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hypertension is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease.  Under Diagnostic Code 7101, a 
10 percent rating is assigned for service-connected 
hypertension with evidence of diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more.  The rating criteria also provides that 10 
percent is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation will be assigned when there is diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

The Veteran essentially contends that his hypertension is 
more severe than his current noncompensable rating indicates.  
The Board notes that the Veteran is competent to describe his 
service-connected hypertension.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, the Veteran's descriptions of 
his service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.

The evidence of record reflects that the Veteran has been 
treated with medication to control his hypertension 
throughout the rating period on appeal.  The Veteran's VA and 
private treatment records and August 2007 VA hypertension 
examination include numerous blood pressure readings and 
reflect assessments that the Veteran's hypertension was 
fairly-controlled by his medications.  The predominant 
systolic pressure readings were not in excess of 160 and the 
predominant diastolic pressure readings were not in excess of 
100 prior to August 2008 when the Veteran's pressure readings 
began to increase, with systolic diastolic readings of 100 or 
more recorded in August 2008 and November 2008.  
Corresponding treatment records reflect that the Veteran's 
hypertension medications were increased in response to these 
elevated blood pressure readings, and the record does not 
contain any subsequent readings reflecting the effect of the 
increased hypertension medication dosage on the Veteran's 
blood pressure.

The Board interprets the medical evidence of record to 
reflect that the Veteran's hypertension requires continuous 
medication for control and that absent adequate medication, 
the Veteran's diastolic pressure is predominantly 100 or 
more.  The rating criteria outlined in Diagnostic Code 7101 
states that a 10 percent evaluation is the minimum evaluation 
warranted when a veteran has a history of diastolic pressure 
predominantly 100 or more, whose condition requires 
continuous medication for control.  This rating criteria 
presumably contemplates a scenario in which a veteran's 
diastolic pressure readings are historically 100 or more 
before he is prescribed continuous hypertension medication 
(thereby lowering his pressure readings).  However, in the 
Veteran's case, while the evidence of record does not reflect 
a remote history of diastolic pressure readings of 100 or 
more, the evidence does reflect diastolic pressure readings 
of predominantly 100 or more during the instant rating period 
when the dosage of his hypertension medication is not 
sufficient to provide adequate control.  Thus, resolving all 
doubt in favor of the Veteran, the Board concludes that a 10 
percent rating is warranted for the Veteran's hypertension, 
and to this extent the Veteran's appeal is granted. 

However, the numerous blood pressure readings of record have 
not reflected any diastolic pressure readings of 110 during 
the instant rating period, nor any systolic pressure readings 
of 200 or more.  Thus, a 20 percent rating is not warranted.

The Board specifically acknowledges its consideration of the 
Veteran's lay statements when adjudicating this claim, 
including the Veteran's contention that without his blood 
pressure medication, his blood pressure readings would be in 
excess of the readings necessary for awarding a 10 percent 
disability rating.  Indeed, the instant increased rating 
reflects the Board's consideration of these contentions.  
However, as outlined above, the Veteran's blood pressure 
readings of record do not provide an objective basis for 
assigning a rating in excess of 10 percent.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
hypertension reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The evidence 
of record reflects that the Veteran has been employed by as a 
financial service technician (the civilian equivalent of his 
in-service occupation) since his discharge from active 
service, and the Veteran has not reported missed work due to 
his hypertension nor any hypertension-related 
hospitalizations.  Accordingly, the Board concludes that the 
Veteran's hypertension has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Furthermore, as the evidence of record fails to show that the 
Veteran is currently unemployed, consideration of the 
Veteran's eligibility for a total disability rating based on 
individual unemployability is not warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).  


ORDER

Service connection for a disability manifested by numbness of 
the bilateral upper extremities is denied.

A 10 percent disability evaluation for service-connected 
hypertension is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


